          Case 1:20-mc-00795-KPF Document 3 Filed 12/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
     Plaintiff,
                                                     1:20-mc-795
                       v.
                                                     (originally Civil Action Nos. 67 Civ.
CHICAGO TRIBUNE-NEW YORK NEWS                        4596, 67 Civ. 4597, 67 Civ. 4598)
SYNDICATE, INC., et al.,
     Defendants.




                       ORDER TERMINATING FINAL JUDGMENT


       The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


       ORDERED, ADJUDGED, AND DECREED:
       That said final judgment is hereby terminated.




Dated: December 23, 2020
                                                      United States District Court Judge
        New York, New York                            Southern District of New York
